DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7-14, 16-18, and 20-22 are allowed (renumbered as 1-17).
The following is an examiner’s statement of reasons for allowance: many reference in the art disclose a lock indicator and a mechanical lock assembly (figures 1-5), comprising: a switch (25, figures 3 and 5); a transmitter (28, figures 3 and 5) coupled to a power source (26, figures 3 and 5); and a bolt member (5, figure 2) moveable between a retracted position (unlocked) and an extended position (locked) with respect to a housing in a form of deadbolt lock (4, figure 2), wherein the switch being configured to engage the bolt member and being actuatable by the bolt member to determine the extended position of the bolt member, and the transmitter is configured to transmit a signal indicative of the position of the bolt member to a remote device (15, figure 2, paragraphs 0027-0028, 0031,0033 and 0035-0036), such as found in Eichenstein et al. (US 2010/0328089).  The prior art of record does not teach or suggest, in the claimed combination, a lock indicator and a mechanical lock assembly, comprising: a transmitter coupled to a power source; and a bolt member moveable between a retracted position and an extended position with respect to the housing, wherein:

the transmitter being configured to transmit, to a remote device, a signal indicative of the indicated position of the bolt member with respect to the housing, 
the switch and the bolt member are located in a main body of the housing, and
the power source is located in an auxiliary housing remote from the main body of the housing and is accessible through an aperture defined by a faceplate member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arfwedson et al. (US 2016/0307385) disclose a locking system comprises a locking unit adapted to lock and unlock a door, a mounted wireless signal transceiver connected to the locking unit, and a handheld wireless signal transceiver adapted to communicate with the mounted wireless signal transceiver with a patch antenna, wherein the handheld wireless signal transceiver being adapted to detect a signal strength of the remote wireless signal transceiver, and the locking system further comprises a calculating unit adapted to calculate if the person is on the first or second side of the door based on changes in the detected signal strength to determine whether 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
January 13, 2021